Citation Nr: 0823562	
Decision Date: 07/16/08    Archive Date: 07/23/08	

DOCKET NO.  02-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for chronic arthritis. 

3.  Entitlement to service connection for a bilateral foot 
disorder, to include cellulitis of the feet. 

4.  Entitlement to service connection for a chronic back 
disorder. 

5.  Entitlement to service connection for a neck disorder. 

6.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1973.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2003 at which time it was remanded for 
procedural and substantive purposes.  Additional development 
has been accomplished and the case has been returned to the 
Board for appellate review.

The Board notes that a review of the record reveals that the 
veteran is in receipt of a permanent and total disability 
rating for pension purposes based on a number of 
disabilities, including depression, a digestive system 
disorder, reflux disease, dysplasia with hematuria as 
residuals of prostate cancer, disc bulging of the lumbar 
spine, and degenerative joint disease of the cervical spine.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  Hepatitis C was first reported many years following 
service discharge and the competent medical evidence does not 
establish a link between the veteran's active service and 
this disability.

3.  The veteran was first evaluated for arthritis several 
years following service and the competent medical evidence 
does not establish a link between his active service and the 
presence of arthritis.  

4.  There is no showing of a causal connection between any 
current bilateral foot disorder, to include cellulitis, and 
the veteran's active service.

5.  A low back disability was first reported many years 
following service and the competent medical evidence does not 
establish a causal connection between the veteran's active 
service and any current back disability.

6.  The veteran was evaluated for chronic neck pain following 
service discharge and the competent medical evidence does not 
establish a causal connection between his active service and 
any current neck disability.

7.  There is no showing of a causal connection between any 
current bilateral hip disorder and the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for service connection for a bilateral foot 
disorder, to include cellulitis, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Service connection for a chronic back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  Service connection for a bilateral hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

6.  Service connection for a chronic neck disability is not 
warranted.  38 U.S.C.A. § § 1110, 5103, 513A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326 (a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision of 
the claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the record reveals that there has been essential 
compliance with these mandates.  The veteran has been 
provided with information regarding the requirements of the 
VCAA by communications dated as far back as November 2001.  
In a March 2006 communication he was provided with 
information about evidence needed to evaluate disabilities 
and evidence with regard to determining the beginning date of 
any payment to which entitlement might be established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist the veteran, service 
medical records, Texas Department of Criminal Justice 
treatment records, and VA medical records have been obtained 
and associated with the claims file.  The case was remanded 
by the Board in 2003 for procedural and developmental 
purposes.  The veteran was accorded an examination of the 
feet and a general medical examination by VA in January 2005.  

Although an examination or opinion was not obtained with 
regard to other issues, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
decision on the claim when the record (1) contains competent 
evidence the claimant has a current disability or persistent 
or recurrent symptoms of the disability; (2) contains 
evidence which indicates that the disability or symptoms may 
be associated with the claimant's active service; and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination for VA to make a decision absent a 
showing by the veteran of a causal connection between the 
disability and service).  The veteran has not brought forth 
evidence, other than his own statements, suggestive of a 
causal connection between service and the claimed arthritis, 
neck, back, and hip problems.  The case has been in appellate 
status for several years already and the Board believes the 
veteran has had ample opportunity to provide argument in 
support of his claims.  

In view of the foregoing, the Board finds that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the claims.  The evidence of record provides 
sufficient information to adequately address the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  No further 
assistance to the veteran with the development of evidence is 
therefore required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(d).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d).

The chronicity provision of 38 C.F.R. § 3.303 (b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still have such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303 (b).

Certain chronic diseases, to include arthritis, will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d. 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 318 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  Gonzales 
v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge such as the etiology of any current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A 
lay person is generally not capable of opining on matters 
requiring medical knowledge).  

Hepatitis C

The veteran claims entitlement to service connection for 
hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a health care worker, combat medic, or corpsman 
by percutaneous (through the skin) exposure or on mucous 
membranes; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Letter 98-110 "Infectious Hepatitis" (November 30, 1998).  

Certain chronic diseases, including cirrhosis of the liver, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record shows the veteran served as a dental assistant in 
the Air Force.  His service medical records are without 
reference to hepatitis C.  The veteran was examined for the 
hepatitis B antibody and the result was negative.  A review 
of the post service record shows no indication of a potential 
source of hepatitis C infection in service.  The veteran has 
presented no communications from any medical professionals 
indicating that with his particular history, there is a 
likelihood that any potential source of hepatitis C infection 
that might have taken place in service is the source of his 
current hepatitis C.  His own statements do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical expertise and training, he is not competent to 
address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection is not in order.

Bilateral Foot Disability

A review of the service medical records reveals that the 
veteran was seen for right foot cellulitis on one occasion in 
September 1971.  The symptoms resolved after a few days and 
there was no further reference to foot problems during the 
remainder of service.  

The post service evidence of record includes the report of a 
special foot examination by VA in February 2005.  A review of 
the evidence by the examiner revealed that in 1981 the 
veteran fell and landed on his legs.  He was diagnosed with 
bilateral foot and ankle fractures.  He had had no follow-up 
treatment or evaluation for his feet since the late 1990's.  
Currently, he complained of pain through the metatarsal 
heads.  X-rays of the feet and ankles were within normal 
limits.  The impression was bilateral metatarsalgia.  The 
examiner opined that there "is no evidence of chronic 
difficulty with regard to either foot that was related to 
injury during the service."  The veteran has not submitted or 
identified any medical opinion or other medical evidence to 
the contrary.  Accordingly, the Board finds that the 
persuasive evidence of record is against a finding that the 
veteran has a bilateral foot disorder that is attributable to 
his active service.  

Service Connection for Arthritis, a Low Back Disability,
a Neck Disability, and/or a Bilateral Hip Disorder

With regard to the aforementioned disorders, a review of the 
service medical records is negative for complaints or 
findings indicative of the presence of any of them.  Indeed, 
complaints with regard to arthritis, the hips, the back, and 
the neck, were first made many years following service 
discharge.  A significant lapse in time between service and 
any post service medical treatment or evaluation may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The initial documentation of 
problems came years following service discharge.  The veteran 
has not submitted or identified any medical opinion or other 
medical evidence indicating a causal relationship between 
service and the development of arthritis, a back disorder, a 
neck disorder, or a hip disorder in the years following 
service.  Accordingly, the Board finds that the evidence of 
record is against a finding that the veteran has arthritis, a 
bilateral hip disorder, a back disorder, or a neck disorder 
that is attributable to his active service.


ORDER

Service connection for hepatitis C is denied.

Service connection for a bilateral foot disorder, to include 
cellulitis, is denied.  

Service connection for arthritis is denied.  

Service connection for a chronic back disability is denied.

Service connection for a chronic neck disability is denied.

Service connection for a bilateral hip disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


